            Case 2:15-cv-06391-WB Document 335 Filed 09/21/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


 MATTHEW CARR, TERRY CARR,                            CIVIL ACTION
 DAVID TUMBLIN, GREGORY BROWN,
 and JAMES CHECCA, individually and on                No. 15-6391
 behalf of all similarly situated individuals,


                         Plaintiffs,                   PLAINTIFFS’ UNOPPOSED
                                                     MOTION FOR FINAL APPROVAL
 v.
                                                      OF CLASS AND COLLECTIVE
 FLOWERS FOODS, INC. and FLOWERS                         ACTION SETTLEMENT
 BAKING CO. OF OXFORD, INC.,

                         Defendants.


 LUKE BOULANGE, on behalf of himself                  CIVIL ACTION
 and all others similarly situated,
                                                      No. 16-2581
                        Plaintiffs,

 v.

 FLOWERS FOODS, INC. and FLOWERS
 BAKING CO. OF OXFORD, INC.,

                        Defendants.


       COME NOW Plaintiffs Matthew Carr, Terry Carr, David Tumblin, Gregory Brown, James

Checca, and Luke Boulange (collectively referred to as “Plaintiffs” or “Named Plaintiffs”), and

Flowers Foods, Inc. (“Flowers Foods”), by and through their respective counsel, and respectfully

file this Unopposed Motion for Final Approval of Class & Collective Action Settlement. In support

of this Motion, Plaintiffs state as follows:

       1.       Plaintiffs are current and former distributors contracting with Flowers/Oxford.

Plaintiffs filed this Action against Defendants on behalf of themselves and a class of distributors
            Case 2:15-cv-06391-WB Document 335 Filed 09/21/20 Page 2 of 5




with Flowers/Oxford. Plaintiffs allege violations of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq.; the Pennsylvania Wage Payment and Collection Law (“PWPCL”), 43 P.S.

§§ 260.1, et seq.; the Pennsylvania Minimum Wage Act (“PMWA”), 43 Pa. C.S.A. §§ 333.101, et

seq.; the Maryland Wage and Payment Collection Law (“MWPCL”), Md. Code Ann., Lab. &

Empl. §§ 3-501, et seq.; the Maryland Wage and Hour Law (“MWHL”), Md. Code Ann., Lab. &

Empl. §§ 3-401, et seq.; the New Jersey Wage and Payment Law (“NJWPL”), N.J. S.T. 34:11–

4.1, et seq.; and the New Jersey Wage and Hour Law (“NJWHL”), N.J. S.T. 34:11–56a, et seq.

(Doc. 302, at p. 1-2). Plaintiffs’ claims are all premised on the allegation that Flowers/Oxford

improperly classifies its distributors as independent contractors rather than employees. (Id.)

Plaintiffs claim damages in the form of unpaid overtime for hours worked over forty in a week

under the FLSA as well as alleged unlawful deductions and unpaid overtime under the PMWA,

MWPCL, NJWPL, or NJWHL. (Id.)

       2.       On January 26, 2017, this Court granted Plaintiffs’ motion for conditional

certification of the pursuant to § 216(b) of the FLSA. (Doc. 114.) The FLSA Collective Class was

defined as:

            All persons who are or have performed work as “Distributors” for either
            Defendant under a “Distributor Agreement” or a similar written contract with
            Defendant Oxford Baking Co. that they entered into during the period
            commencing three years prior to the commencement of this action through
            the close of the Court determined opt-in period and who file a consent to join
            this action pursuant to 29 U.S.C. § 216(b).
   (Id.)

       3.       Following conditional certification and after completion of discovery, Defendants

moved to decertify the FLSA collective action (Doc. 263) and Plaintiffs moved for class

certification of their PMWPCL, MWHL, NJWHL, and NJWPL claims (Doc. 264).

       4.       By Order and Opinions, on May 8, 2019, the Court denied Defendants’ motion to


                                                  2
             Case 2:15-cv-06391-WB Document 335 Filed 09/21/20 Page 3 of 5




decertify the FLSA Collective and granted Plaintiffs’ motion to certify a Rule 23(b)(3) opt-out

class for purposes of the PMWPCL, MWHL, NJWHL, and NJWPL claims. (Doc. 302, at p. 15-

16, 45). The Class was defined as: “All persons who, at any time from December 1, 2012

continuing through entry of judgment in this case, worked as distributors for Flowers Foods, Inc.

and/or Flowers Baking Company of Oxford, Inc., in [Pennsylvania, Maryland, or New Jersey] and

were classified as independent contractors under their distribution agreements.” (Doc. 302, at p.

16.)

        5.       The Parties engaged in extensive negotiations in an attempt to settle this matter,

conducting three in-person, multiday mediation sessions with the assistance of an experienced

mediator. After years of hard-fought litigation and extensive negotiating, the Parties have reached

a comprehensive settlement agreement.

        6.       The settlement provides substantial monetary compensation to all FLSA Collective

Members and Class Members participating in the settlement. The settlement also provides non-

monetary relief for Class Members who continue to operate as distributors for Defendants.

        7.       The Settlement is a desirable alternative to the uncertainty, expense, and delay that

would result from further litigation, while at the same time providing outstanding benefits to

distributors. The Plaintiffs believe the Settlement is in the best interests of all members of the class

and collective action, and should be approved by the Court as fair, reasonable, and adequate in all

respects. As discussed more fully in the Memorandum in Support of Plaintiffs’ Unopposed Motion

for Final Approval, the Settlement unquestionably satisfies the Third Circuit’s fairness and

adequacy tests.

        8.       In accordance with this Court’s June 3, 2020 order granting preliminary approval

of the proposed Settlement, Plaintiffs directed best practicable notice to all Class Members. This



                                                   3
             Case 2:15-cv-06391-WB Document 335 Filed 09/21/20 Page 4 of 5




Court further scheduled a final hearing on any objections to the Settlement on September 28, 2020.

        9.       Under Rule 23(e)(2) and the Fair Labor Standards Act, the Parties ask the Court to

grant final approval of the proposed Settlement. With this Unopposed Motion for Final Approval

of Class & Collective Action Settlement, Plaintiff also submits a Proposed Order granting final

approval the Settlement; adjudging it to be fair, reasonable, and adequate; and dismissing this

litigation in its entirety with prejudice.

        WHEREFORE, Plaintiff respectfully requests that the Court grant final approval of the

Settlement and dismiss this litigation in its entirety with prejudice.




                                                  4
        Case 2:15-cv-06391-WB Document 335 Filed 09/21/20 Page 5 of 5




Dated: September 21, 2020.

/s Shawn J. Wanta
Shawn J. Wanta, pro hac vice                 Charles E. Schaffer
Christopher D. Jozwiak, pro hac vice         LEVIN SEDRAN & BERMAN
Scott A. Moriarity, pro hac vice             510 Walnut Street, Suite 500
BAILLON THOME JOZWIAK & WANTA LLP            Philadelphia, PA 19106
100 South Fifth Street, Suite 1200           Telephone: (215) 592-1500
Minneapolis, MN 55402                        Fax: (215) 592-4663
Telephone: (612) 252-3570                    cschaffer@lfsblaw.com
Fax: (612) 252-3571
samoriarity@baillonthome.com
sjwanta@baillonthome.com
cdjozwiak@baillonthome.com

Gordon Rudd, pro hac vice                    Susan E. Ellingstad, pro hac vice
David Cialkowski, pro hac vice               Rachel A. Kitze Collins, pro hac vice
ZIMMERMAN REED LLP                           LOCKRIDGE GRINDAL NAUEN P.L.L.P.
1100 IDS Center                              100 Washington Avenue South, Suite 2200
80 South 8th Street                          Minneapolis, MN 55401
Minneapolis, MN 55402                        Telephone: (612) 339-6900
Telephone: (612) 341-0400                    Fax: (612) 339-0981
Gordon.Rudd@zimmreed.com                     seellingstad@locklaw.com
David.Cialkowski@Zimmreed.com                rakitzecollins@locklaw.com
                                             bdclark@locklaw.com

Peter Winebrake, pro hac vice
R. Andrew Santillo
Mark J. Gottesfeld
WINEBRAKE & SANTILLO, LLC
715 Twining Road, Suite 211
Dresher, PA 19025
Telephone: (215) 884-2491
pwinebrake@winebrakelaw.com
asantillo@winebrakelaw.com
mgottesfeld@winebrakelaw.com

                                 Attorneys for Plaintiffs




                                            5
